Citation Nr: 1740224	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	John R. Hursh, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  Service in the Republic of Vietnam is indicated by the record. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran was afforded a videoconference hearing in October 2012 before the undersigned Veterans Law Judge (VLJ). The transcript is of record.

In March 2015, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a statement dated April 2012, the Veteran requested entitlement to a compensable disability rating for his service-connected bilateral hearing loss disability.  He also indicated a request to file a claim of entitlement to a compensable disability rating for erectile dysfunction in January 2017.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Board previously remanded the Veteran's claim of entitlement to service connection for a skin disability in March 2015 in order for a medical opinion to be obtained as to whether the Veteran currently has a skin disability that is related to his service, to include herbicide exposure from his service in Vietnam.  In rendering the requested opinion, the examiner was directed to address whether the Veteran's skin disability is related to in-service treatment in October 1969 for a rash on his hands.

Pursuant to the March 2015 remand, the Veteran was provided a VA examination for his skin disability in February 2016.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with actinic keratosis, wart on the feet, and seborrheic keratosis and concluded that none of these skin disabilities are related to the Veteran's service, to include herbicide exposure.  The examiner's rationale for her conclusion was based on her finding that the Veteran's actinic keratosis which was located on his arms and face is a precancerous skin condition and is caused from radiation from cumulative sunlight exposure.  Further, his seborrheic keratoses that have occurred to several sites
and are benign growths occurred as a natural progression of age.  Additionally, she noted that the Veteran no longer has verruca lesions (wart) on feet, but in any event, these are caused from human papilloma virus, are benign and are spread from person to person.  Also, the Veteran's report that he has had a rash to his groin the past three years, tinea cruris, is a superficial fungal infection.  The examiner therefore determined that none of these disabilities are related to the Veteran's service, to include herbicide exposure.    

The Board finds that the February 2016 VA examination is inadequate for evaluation purposes.  Specifically, in finding that the Veteran does not have a current skin disability related to service, the examiner did not address the Veteran's in-service treatment in October 1969 for a rash on his hands as directed by the Board in the March 2015 remand.  Therefore, the Board finds that an addendum opinion should be obtained on remand which address whether the Veteran has a current skin disability that is related to his in-service treatment in October 1969 for a rash on his hands.
  
The Board also observes that the evidence of record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See the October 2012 Board hearing transcript, page 8.  Although an unsuccessful attempt was made to obtain the Veteran's SSA records in November 1997 in connection with another claim, the Board finds that another attempt should be made to obtain a complete copy of the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1. Request the SSA to provide copies of any records 
pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Forward the claims file to the VA examiner who provided the February 2016 examination of the Veteran for his skin disability.  If the examiner is not available, forward the claims folder to another medical professional with the appropriate level of expertise.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  

Based on the review of the Veteran's claims file, the examiner is asked to opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a skin disability that is related to his service, to include treatment for a rash on his hands in October 1969 as well as his credible report of herbicide exposure during service in Vietnam.

A complete rationale for any opinion offered must be provided.  

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




